NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

ARMEN SOGHBATYAN; SHUSHAN                        No. 13-70673
NERSISYAN,
                                                 Agency Nos.         A088-115-405
               Petitioners,                                          A088-115-406

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN and M. SMITH, Circuit Judges.

      Armen Soghbatyan and Shushan Nersisyan, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying Soghbatyan’s

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the

petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies between Soghbatyan’s testimony and visa documents

regarding his work history. See id. at 1048 (adverse credibility determination was

reasonable under the “totality of circumstances”). The record does not support

Soghbatyan’s contention that the IJ did not consider his explanations, and

Soghbatyan’s explanations for the inconsistencies do not compel a contrary

conclusion, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, Soghbatyan’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Soghbatyan’s CAT claim fails because it is based on the same

evidence the BIA found not credible, and he does not point to any other evidence

that compels the conclusion that it is more likely than not he would be tortured by




                                          2                                   13-70673
or with the acquiescence of the government if returned to Armenia. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                  13-70673